Civilian pay; dismissal; recovery — measure of; annual leave. — Plaintiff, a civilian Government employee who had been removed and later reinstated and given back pay, sues to recover annual leave accumulated during the period of wrongful dismissal. The case was submitted without argument on plaintiff’s and defendant’s motions for judgment on the pleadings and, on the basis of the court’s decision in Zeiger v. United States, 155 Ct. Cl. 353, it was ordered that the petition be dismissed. Plaintiff’s petition for writ of certiorari was denied 'by the Supreme Court, 371 U.S. 829.